DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chandler Schmitt on 5/5/2022.

The application has been amended as follows: 
12. A method for securing a plurality of calf hutches, the method comprising:
utilizing the securement system of claim 1; 
securing a first end of the line [[of the securement system of claim 1]] to at least one anchoring structure; urging a first portion of the line against the latch arm of the latch assembly [[of the securement system of claim 1]] attached to a top portion of a first calf hutch of the plurality of calf hutches so that the latch arm shifts from a closed position to an open position to allow the first portion of the line to enter the open end of the locking slot of the latch assembly and be captured by the latch assembly when the latch arm shifts back to the closed position in which the latch arm blocks the open end of the locking slot; and urging a second portion of the line against a latch arm of a second latch assembly attached to a top portion of a second calf hutch of the plurality of calf hutches so that the latch arm shifts from a closed position to an open position to allow the second portion of the line to enter an open end of a locking slot of the second latch assembly and be captured by the second latch assembly when the latch arm shifts back to the closed position in which the latch arm blocks the open end of the locking slot.  
14. The method of claim 13, further comprising actuating the latch arm of the latch assembly [[of the securement system of claim 1]] so that the latch arm shifts from the closed position to the open position, and removing the first portion of the line from the locking slot of the latch assembly. 
16. The method of claim 12, wherein the latch arm of the first calf hutch [[latch assembly of the securement system of claim 1 ]] and the latch arm of the second calf hutch [[latch assembly]] are biased to their closed positions.  
17. The method of claim 16, wherein the latch arm of the first calf hutch [[latch assembly of the securement system of claim 1]] and the latch arm of the second calf hutch [[latch assembly]] are biased to their closed positions by gravity.
Response to Amendment
The objection to the title on 12/10/2021 has been withdrawn.
The rejection of claim 20 under 112(b) pertaining to the word “its” has been reconsidered and has been withdrawn. All other rejections under 112(b) have been resolved via amendments.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of .
Claims 1-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/07/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642